DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Laurence Hyman on September 7, 2022.
The application has been amended as follows: 
In claim 1, after the comma at the end of limitation (b) and before limitation (c), insert “further comprising a hydrophilic second porous solid support disposed between said first porous solid support and said second opening,”
In claim 18, delete “(1) said reaction container of step (b) further comprises a hydrophilic second porous solid support disposed between said first porous solid support and said second opening and (2)”
In the first line of claim 18, delete “claim 10,” and insert “claim 1,”
Cancel claim 52.
In the first line of claim 53, delete “claim 52,” and insert “claim 1,”

CONTINUING DATA
This application is a 371 of PCT/US2018/023875 03/22/2018
PCT/US2018/023875 has PRO 62/644,460 03/17/2018
PCT/US2018/023875 has PRO 62/636,815 02/28/2018
PCT/US2018/023875 has PRO 62/475,815 03/23/2017

	This office action is in response to Applicant’s remarks submitted July 11, 2022.  Upon reconsideration, the restriction requirement mailed May 13, 2022 is withdrawn.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Abe (US 8828732, September 9, 2014) teaches a method where carbohydrates are labeled and then immobilized onto silica gel. See columns 10-11.  Abe does not teach that the reaction container contains a second solid support.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA D BERRY whose telephone number is (571)272-9572. The examiner can normally be reached 9:00-5:00 CST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAYLA D BERRY/Primary Examiner, Art Unit 1623